Exhibit 10.3

 

PERFORMANCE SHARE AGREEMENT

 

THIS PERFORMANCE SHARE AGREEMENT (this “Agreement”), is entered into as of the
Grant Date (as defined below), by and between Grantee (as defined below) and
Bonanza Creek Energy, Inc., a Delaware corporation (the “Company”).

 

WHEREAS, the Company maintains the Bonanza Creek Energy, Inc. 2011 Long Term
Incentive Plan (the “Plan”), which is incorporated into and forms a part of this
Agreement, and Grantee has been selected by the board of directors of the
Company (the “Board”) or the compensation committee of the Board (the
“Committee”) to receive performance shares (the “Award”) under the Plan and as
set forth in this Agreement;

 

NOW, THEREFORE, IT IS AGREED, by and between the Company and Grantee, as
follows:

 

1.  Definitions.  The following terms used in this Agreement shall have the
meanings set forth in this paragraph 1:

 

(a)                     “Cause” shall have the meaning set forth in any
applicable agreement between the Company and Grantee regarding Grantee’s Service
with the Company and, if “Cause” is not so defined, shall mean any of the
following: (i) Grantee has failed or refused to substantially perform Grantee’s
duties, responsibilities, or authorities (other than any such refusal or failure
resulting from Grantee’s becoming Disabled); (ii) any commission by or
indictment of Grantee of a felony or other crime of moral turpitude;
(iii) Grantee has engaged in material misconduct in the course and scope of
Grantee’s Service with the Company, including, but not limited to, gross
incompetence, disloyalty, disorderly conduct, insubordination, harassment of
other employees or third parties, chronic abuse of alcohol or unprescribed
controlled substances, improper disclosure of confidential information, chronic
and unexcused absenteeism, improper appropriation of a corporate opportunity or
any other material violation of the Company’s personnel policies, rules or codes
of conduct or any fiduciary duty owed to the Company or its Affiliates, or any
applicable law or regulation to which the Company or its Affiliates are subject;
(iv) Grantee has committed any act of fraud, embezzlement, theft, dishonesty,
misrepresentation or falsification of records; or (v) Grantee has engaged in any
act or omission that is likely to materially damage the Company’s business,
including, without limitation, damages to the Company’s reputation.

 

(b)                     “Date of Termination” means the date on which Grantee’s
Service with the Company or an Affiliate terminates for any reason, provided,
that a Date of Termination shall not be deemed to occur by reason of a Grantee’s
transfer of Service between the Company and an Affiliate; further provided that
a Grantee’s Service shall not be considered terminated while Grantee is on a
leave of absence from the Company or an Affiliate approved by the Company or
such Affiliate.

 

(c)                      “Designated Beneficiary” means the beneficiary or
beneficiaries designated by Grantee in a writing filed with the Company in the
form attached hereto as Exhibit A.

 

(d)                     “Disabled” as it relates to Grantee shall have the
meaning of “Disabled” or such similar term set forth in any applicable agreement
between the Company and Grantee regarding Grantee’s Service with the Company
and, if “Disabled” or such similar term is not so defined, shall mean when
(i) Grantee receives disability benefits under either

 

--------------------------------------------------------------------------------


 

social security or the Company’s long-term disability plan, if any, or (ii) the
Company, upon the written report of a qualified physician designated by the
Company’s insurers, shall have determined (after a complete physical examination
of Grantee at any time after Grantee has been absent from the Company for 90 or
more consecutive calendar days) that Grantee has become physically and/or
mentally incapable of performing Grantee’s essential job functions with or
without reasonable accommodation as required by law due to injury, illness, or
other incapacity (physical or mental).

 

(e)                      “Good Reason” shall have the meaning set forth in any
applicable agreement between the Company and Grantee regarding Grantee’s Service
with the Company and, if “Good Reason” is not so defined, shall exist in the
event any of the following actions are taken without Grantee’s consent:
(i) Grantee’s authority with the Company is, or Grantee’s duties or
responsibilities based on Grantee’s position with the Company or any employment
agreement or arrangement between Grantee and the Company are, materially
diminished relative to Grantee’s authority, duties and responsibilities as in
effect immediately prior to such change; provided, however, that in no event
shall removal of Grantee from the position of manager, director or officer of
any direct or indirect Affiliate of the Company in connection with any corporate
restructuring constitute Good Reason; (ii) a material diminution in Grantee’s
base salary or retainer compensation as in effect immediately prior to such
diminution; provided, that, an across-the-board reduction in the base
compensation and benefits of all Service Providers of the Company by the same
percentage amount (or under the same terms and conditions) as part of a general
base compensation reduction and/or benefit reduction shall not constitute such a
qualifying material diminution; (iii) a material relocation of Grantee’s primary
work location more than 75 miles away from the then-current primary work
location; or (iv) any material breach by the Company of any provision of this
Agreement or any employment agreement or arrangement between Grantee and the
Company.

 

(f)                       “Grantee” means the employee of the Company specified
in the grant notice issued by the Company on or about the Grant Date (the “Grant
Notice”).

 

(g)                     “Grant Date” means the date on which this Award was
granted, as set forth in the Grant Notice.

 

(h)                     “Performance Shares” means performance-based Stock Units
(as defined in the Plan) granted under this Agreement and subject to the terms
of this Agreement and the Plan.  The target number of “Performance Shares” (the
“Target”) granted under this Agreement is the number specified in the Grant
Notice, with the actual number of Performance Shares earned to be 0% - 200% of
the Target, based on Grantee’s continued provision of Services to the Company
and the level of attainment of the performance goals set forth in Exhibit B.

 

Capitalized terms used herein without definition have the meanings ascribed to
such terms in the Plan.  Except where the context clearly implies or indicates
the contrary, a word, term, or phrase used in the Plan is similarly used in this
Agreement.

 

2.  Award.  Grantee is hereby granted a Performance Share award covering the
Target number of Performance Shares set forth in the Grant Notice, with the
Grantee being able to earn between 0% and 200% of such Target amount based on
the terms and conditions of this Agreement.

 

2

--------------------------------------------------------------------------------


 

3.  Performance Goals.  Except as set forth in Section 4 below, the Performance
Shares shall be earned solely in accordance with the attainment of certain
performance goals, as set forth in Exhibit B.

 

4.  Termination of Services.  Except as may otherwise be provided below, Grantee
shall forfeit the right to earn any Performance Shares that have not been earned
in accordance with Section 3 and Exhibit B as of a Date of Termination. 
Notwithstanding the foregoing,

 

(a)                     In the event Grantee would be entitled to severance
under the Bonanza Creek Energy, Inc. Executive Change in Control Severance Plan
(the “CIC Severance Plan”) as a result of the circumstances giving rise to the
Date of Termination, then Grantee shall retain the right to earn any Performance
Shares in accordance with Section 3 upon satisfaction of the performance goals
set forth in Exhibit B; and

 

(b)                     In the event that Grantee’s Date of Termination occurs
within the eighteen (18) month period following a Change in Control on account
of (i) Grantee’s termination of Service by the Company without Cause or
(ii) Grantee’s resignation from the Company for Good Reason, then Grantee shall
be deemed to have earned the maximum number of Performance Shares potentially
issuable hereunder immediately prior to such Date of Termination.

 

5.  Payment.  Payment in respect of earned Performance Shares shall be made by
the Company following the Committee’s review and certification of the attainment
of the performance goals set forth in Exhibit B, or following the Grantee’s Date
of Termination pursuant to Section 4(b), as applicable, but in all events within
74 days of the date the Performance Shares are earned.  The Company shall settle
earned Performance Shares by issuing the Grantee a number of shares of Stock
equal to the number of Performance Shares earned.

 

6.  Withholding.  The issuance of Stock and the payment of any cash under this
Agreement are subject to withholding of all applicable taxes.  At the election
of Grantee, and subject to such rules and limitations as may be established by
the Board from time to time, such withholding obligations may be satisfied
through the surrender of shares of Stock (a) which Grantee already owns, or
(b) to which Grantee is otherwise entitled under the Plan; provided, however,
that shares described in this clause (b) may be used to satisfy not more than
the Company’s minimum statutory withholding obligation (based on minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to such taxable income).

 

7.  No Stockholder Rights.  Grantee shall have no voting, dividend, or other
stockholder rights in respect of the Performance Shares granted hereunder.  Upon
the issuance of shares of Stock as payment under this Agreement, Grantee shall
have all of the rights of a stockholder with respect to such shares of Stock as
of the date Grantee becomes the record owner of such shares.

 

8.  Dividend Equivalent Right.  Grantee shall be entitled to a Dividend
Equivalent Right entitling Grantee, with respect to each Performance Share
actually earned under this Agreement, to receive a cash payment based on the
regular cash dividends that would have been paid on an equivalent number of
shares of Stock during the period between the Grant Date of the Performance
Shares and the date the Performance Shares are paid pursuant to Section 5.  All
amounts payable as a result of such Dividend Equivalent Right shall be
accumulated and paid to Grantee in cash on the date that payment is made in
respect of the related Performance Shares in accordance with Section 5, above.

 

9.  Heirs and Successors.  This Agreement shall be binding upon, and inure to
the benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger,

 

3

--------------------------------------------------------------------------------


 

consolidation, purchase of assets or otherwise, all or substantially all of the
Company’s assets and business.  If any rights of Grantee or benefits
distributable to Grantee under this Agreement have not been exercised or
distributed, respectively, at the time of Grantee’s death, such rights shall be
exercisable by the Designated Beneficiary, and such benefits shall be
distributed to the Designated Beneficiary, in accordance with the provisions of
this Agreement and the Plan.  If a deceased Grantee fails to designate a
beneficiary, or if the Designated Beneficiary does not survive Grantee, any
rights that would have been exercisable by Grantee and any benefits
distributable to Grantee shall be exercised by or distributed to the legal
representative of the estate of Grantee.  If a deceased Grantee designates a
beneficiary and the Designated Beneficiary survives Grantee but dies before the
Designated Beneficiary’s exercise of all rights under this Agreement or before
the complete distribution of benefits to the Designated Beneficiary under this
Agreement, then any rights that would have been exercisable by the Designated
Beneficiary shall be exercised by the legal representative of the estate of the
Designated Beneficiary, and any benefits distributable to the Designated
Beneficiary shall be distributed to the legal representative of the estate of
the Designated Beneficiary.

 

10.  Administration.  The authority to manage and control the operation and
administration of this Agreement shall be vested in the Board or the Committee,
and the Board or the Committee shall have all powers with respect to this
Agreement as it has with respect to the Plan.  Any interpretation of the
Agreement by the Board or the Committee and any decision made by it with respect
to the Agreement is final and binding on all persons.

 

11.  Plan Governs.  Notwithstanding anything in this Agreement to the contrary,
the terms of this Agreement shall be subject to the terms of the Plan, a copy of
which may be obtained by Grantee from the office of the Secretary of the
Company; and this Agreement is subject to all interpretations, amendments,
rules and regulations promulgated by the Board or the Committee from time to
time pursuant to the Plan.

 

12.  Fractional Shares.  In lieu of issuing a fraction of a share of Stock
resulting from an adjustment of the Award pursuant to Section 17.4 of the Plan
or otherwise, the Company will be entitled to pay to Grantee an amount equal to
the fair market value of such fractional share.

 

13.  Not An Employment Contract.  The Award will not confer on Grantee any right
with respect to continuance of employment or other service with the Company or
any Subsidiary, nor will it interfere in any way with any right the Company or
any Subsidiary would otherwise have to terminate or modify the terms of such
Grantee’s Service at any time.

 

14.  Notices.  Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail.  Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt.  Notices shall be
directed, if to Grantee, at Grantee’s address indicated by the Company’s
records, or if to the Company, at the Company’s principal executive office.

 

15.  Amendment.  This Agreement may be amended in accordance with the provisions
of the Plan, and may otherwise be amended by written agreement of Grantee and
the Company without the consent of any other person.

 

16.  409A Savings Clause.  All amounts payable hereunder are intended to be
exempt from the requirements of Code Section 409A as “short-term deferrals,” and
this Agreement shall be interpreted accordingly.

 

4

--------------------------------------------------------------------------------

 